DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
As noted the previous Office action, the species (A) wherein Di is D1, Ej is E3, Z is NRC, Y is not present, and all X present are C was elected.
After reconsideration of the requirement of election of species set forth in the Office Action dated 07/02/2020 and in an effort to further prosecution, the requirement of election of species with respect to Ej ONLY was withdrawn.  The requirement for election of species with respect to "wherein Di is one selected from the group listed in claim 8" and "wherein Z is selected from C(RC)2, NRC, and O/S; wherein Y is selected from O/S, Se, and NRC; and wherein X1 to X7 are each selected from C and N" was maintained.
The elected species reads on claims 1–2, 4, 6–9, 12–13, and 15–21.
Claims 3, 5, 10, and 14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/27/2020.

Response to Amendment
The amendment of 03/22/2021 has been entered.
Claims 1, 15, 17, and 19 are amended due to Applicant's amendment dated 03/22/2021.  Claims 1–10 and 12–21 are pending and claims 3, 5, 10, and 14 are withdrawn from consideration.
The objection to the specification and claims 1, 15, 17, and 19 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/22/2021.
The rejection of claims 1–2, 4, 6–9, 12–13, and 15–21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/22/201.  
The rejection of claims 1–2, 4, 6, 8, 12–13, 15, 19–20, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by HIKIME MAYUKA et al. WO-2014097866-A1 ("Hikime"), see machine translation referred to herein as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/22/201.  However, as outlined below, the rejection is revised with the language of the rejection of claim 9 from the previous Office action to reflect the amended claim language.

Response to Arguments
Applicant’s arguments on pages 43–45 of the reply dated 03/22/201 with respect to the rejections over HIKIME MAYUKA et al. WO-2014097866-A1 ("Hikime") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 44 of the reply that modifying Hikime compound 3-28 to substitute the A4 N for C does not form a compound of the instant claims.
Examiner's response -- The Examiner respectfully disagrees.  Shown side by side are compound 3-28 of Hikime and the modified compound of Hikime wherein the A4 N is substituted 
    PNG
    media_image1.png
    242
    272
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    357
    364
    media_image2.png
    Greyscale
.  The modified compound of Hikime comprises a ligand having a structure that meets the claimed Formula I as described in greater detail in the rejection below.  Specifically, the modified compound Hikime meets the proviso of the amended claims wherein R1A and R2A join to form a benzene ring and Y1 is CRY1, wherein RY1 is hydrogen.
Applicant's argument -- Applicant argues bridging pages 44–45 that there would have been no predictability based on Hikime on how to arrive at a compound that would be a sufficient emitter and there would have been no expectation of success in arriving at the claimed compounds based on the disclosure of Hikime, specifically pointing to page 14, lines 18–20 and page 2, lines 16–27 of the machine translation.
Examiner's response -- Hikime teaches the device comprising compound represented by the general formula (1) and a compound represented by any one of a general formula (H1) to (H6) has the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time (page 14, lines 13–17).  Therefore it is submitted that one having ordinary skill in the art would expect compounds that fall within the scope of the general formula (1) of Hikime in a device comprising a compound represented by any one of a general formula (H1) to (H6) of Hikime to be useful as the phosphorescent dopant and possess the benefits of high emission luminance, exemplify a compound that meets the claimed Formula I, Hikime teaches compound 3-28 and compounds wherein A1 is N and A2 to A5 is C, such that they form a pyrrole group, including compound 2-13 (page 20, lower right) and compound 5-3 (page 29, middle).  Therefore, it would have been obvious to substitute the A4 N for a carbon atom in the compound 3-28 of Hikime and thereby arrive at the claimed compound with a reasonable expectation of the predictable result that the modified compound would be useful as the phosphorescent dopant in the light emitting layer of the device of Hikime and possess the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time taught by Hikime.  See MPEP 2143.I.(B).

Applicant’s arguments on pages 45–46 of the reply dated 03/22/201 with respect to the rejection of claims 16–18 under 35 U.S.C. 103 as being unpatentable over HIKIME MAYUKA et al. WO-2014097866-A1 ("Hikime") as applied to claim 15 above, and further in view of Ma et al., US-20100237334-A1 ("Ma") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues bridging pages 45–46 that the deficiencies of Hikime are not cured by Ma and therefore Hikime and Ma, alone or in combination, do not render claims 16–18 obvious.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Claim Interpretation
It is noted that wherein a substituent group is not specifically designated as "unsubstituted", it is being interpreted that the substituent group may be either further Y1, RY2, RB, RC are independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl… aryl, heteroaryl…" is read to mean when RC is selected as aryl, for example, the aryl group may be further substituted or be unsubstituted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 4, 6–9, 12–13, 15, and 17–21 are rejected under 35 U.S.C. 103 as being unpatentable over HIKIME MAYUKA et al. WO-2014097866-A1 ("Hikime"), see machine translation referred to herein.

Regarding claims 1–2, 4, 6, 8–9, 12–13, 15, and 19–21, Hikime discloses an organic EL element comprising an organic layer including at least a light emitting layer sandwiched between an anode and a cathode, wherein the light emitting layer contains a phosphorescent organometallic complex represented by a general formula (1) and a host compound represented by any one of a general formula (H1) to (H6) (page 14, lines 2–6, and page 87, lines 20–24).  Hikime discloses the organic EL element may be comprised in a display device (page 100, lines 28–31) and a lighting device (page 103, lines 18–19).  Hikime discloses exemplary compounds represented by general formula (1) (page 17, lines 22–23) including compound 3-28 
    PNG
    media_image1.png
    242
    272
    media_image1.png
    Greyscale
 (page 25).
Hikime does not specifically disclose a compound as described above wherein A4 is C such that A1 to A5 form a pyrrole group. However, Hikime teaches that in the general formula (1), A4 represents any one of C, N, O, and S (page 15, lines 2–3).  Additionally, Hikime teaches compounds wherein A1 is N and A2 to A5 is C, such that they form a pyrrole group, including compound 2-13 (page 20, lower right) and compound 5-3 (page 29, middle).  Hikime teaches the device comprising compound represented by the general formula (1) and a 
Therefore, given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the A4 N for C, because Hikime teaches the variable A4 in the general formula (1) of Hikime may suitable be selected as C and exemplifies compounds wherein A4 is C.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent dopant in the light emitting layer of the device of Hikime and possess the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time taught by Hikime.  See MPEP 2143.I.(B).
The modified compound of Hikime is a compound comprising a ligand LA having the structure of claimed Formula I and Formula II wherein:
	the ligand LA is bound to a metal M (iridium);
	Y1 is CRY1 and Y2 is CRY2;
	Z is NRC;
	RY1 is hydrogen, RY2 hydrogen, RB is hydrogen, and RC is an alkyl group (a methyl group);
	R1A and R2A are each an alkenyl group (an ethylene group); RB is hydrogen, and RC is an alkyl group (a methyl group); and
	R1A, R2A joint to form a benzene ring.
The modified compound of Hikime meets the limitations of claim 1–2, 4, 6, and 8–9.  The modified compound of Hikime is equivalent to the claimed ligand L9 wherein ring A is A9 and ring B is ring B1 of claim 9.  The ligand LB is not required to be present and therefore the claims 12–13.  The organic EL device, as described above, comprising the modified compound of Hikime meets claim 15.  The display device and lighting device, as described above, comprising the organic EL device comprising the compound 3-28 of Hikime is a consumer product and meets the limitations of claims 19–20.  The host and the modified compound together in the organic layer, as described above, are a formulation and meet claim 21.

Regarding claim 7, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 1.
Hikime does not specifically disclose a compound as discussed above wherein the metal M is platinum instead of iridium.  However, Hikime teaches that in the general formula (1), M represents iridium or platinum (page 16, line 40).  Additionally, Hikime teaches several compounds wherein M is platinum, including compounds 2-44 to 2-46 page 23, middle), compounds 3-31 to 3-34 (page 26, top), and compound 5-13 (page 29).  Hikime teaches the device comprising compound represented by the general formula (1) and a compound represented by any one of a general formula (H1) to (H6) has the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time (page 14, lines 13–17).
Therefore, given the general formula and teachings of Hikime, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the metal M iridium in the modified compound of Hikime with platinum, because Hikime teaches the variable M may suitably be selected as platinum, and exemplifies several compounds wherein M is platinum.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent dopant in the light emitting layer of the device of Hikime and possess the benefits of high emission 

Regarding claims 17–18, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 15.
Hikime does not specifically disclose a device as described above wherein the host compound comprises at least one chemical group selected from the group consisting of triphenylene, carbazole, dibenzothiophene, dibenzofuran, dibenzoselenophene, azatriphenylene, azacarbazole, aza-dibenzothiophene, aza-dibenzofuran, and aza-dibenzoselenophene.  However, Hikime discloses exemplary compounds represented by general formula (H3) including compound H3-17 
    PNG
    media_image3.png
    243
    244
    media_image3.png
    Greyscale
 (page 46).  Hikime teaches the device comprising compound represented by the general formula (1) and a compound represented by any one of a general formula (H1) to (H6) has the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time (page 14, lines 13–17).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the host as specifically compound H3-17, because it would have been choosing from the list of compound represented by any one of a general formula (H1) to (H6) specifically exemplified by Hikime, which would have been a choice from a 
The host compound H3-17 comprises carbazole (per claim 17) and is equivalent to a claimed host compound of claim 18.


Claims 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over HIKIME MAYUKA et al. WO-2014097866-A1 ("Hikime") as applied to claim 15 above, and further in view of Ma et al., US-20100237334-A1 ("Ma").

Regarding claims 16–18, Hikime teaches the device comprising the modified compound as discussed above with respect to claim 15.
Hikime does not specifically disclose a device as described above wherein the host compound comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan.  However, Hikime teaches that a conventionally known compound may be used in combination with the compounds represented by the general formulas (H1) to (H6) (page 89, lines 11–12) and may have a basic skeleton of a thiophene or furan derivative (page 89, lines 13–16).
Ma teaches triphenylene containing benzo-fused thiophene or benzo-fused furan compounds useful in organic light emitting devices, particularly as hosts in the emissive layer of such devices (Abstract, ¶ [0014], ¶ [0047]).  Ma teaches triphenylene containing benzo-fused thiophene compounds have improved charge balance which may improve device performance in terms of lifetime, efficiency and low voltage in phosphorescent OLEDs (¶ [0033]) and triphenylene containing benzo-fused furan compounds improved electron stabilization which may improve device stability and efficiency with low voltage in phosphorescent OLEDs (¶ [0034]).  Ma teaches 

    PNG
    media_image4.png
    200
    488
    media_image4.png
    Greyscale
(¶ [0035]).  Ma teaches specific examples of the host compound including 
    PNG
    media_image5.png
    230
    360
    media_image5.png
    Greyscale
(¶ [0045], page 9).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Hikime additionally comprising the host of Ma in the light emitting layer, based on the teaching of Ma.  The motivation for doing so would have been to improve device performance in terms of lifetime, 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the triphenylene containing benzo-fused thiophene or benzo-fused furan compounds of Ma as Compound 2', because it would have been choosing from the list of specifically exemplified host compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a host in the light emitting layer of the device of Hikime and possessing the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time taught by Hikime and the benefits of improved charge balance which may improve device performance in terms of lifetime, efficiency and low voltage taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional devices comprising host compounds  of Ma having the benefits of high emission luminance, low driving voltage, increase in emission lifetime, and suppression of voltage increase during EL driving, and improved stability over time taught by Hikime and the benefits of improved charge balance which may improve device performance in terms of lifetime, efficiency and low voltage taught by Ma in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TSAI et al., US-20140138653-A1, teaches the osmium complexes I-26, I-28, and I-29 (¶ [0046], page 8).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786